Attorney’s Docket Number: 534135US
Filing Date: 12/07/2020
Claimed Priority Date: 05/10/2019 (CON of 16/409,637 now PAT 10,892,269)
    09/04/2018 (CIP of 16/121,123 now Abandoned)
    12/22/2016 (CIP of 15/388,318 now PAT 10,090,315)
			    07/22/2015 (CON of 14/806,034 now PAT 9,558,945)
    09/12/2014 (JP2014-186684)
Applicants: Fukuzumi et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 12/07/2020 and                          the Preliminary Amendment filed on 08/23/2021. 
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/113,285 filed on 12/07/2020 and the Preliminary Amendment filed on 08/23/2021 have been entered. Applicant cancelled claim 1 and added new claims 2-21. Accordingly, pending in this Office Action are claims 2-21.

Claim Objections
Claim 15 is objected to because of the following informalities:
- L. 3: amend -- the bit lines--, in accordance with the language introduced at claim 8, L. 4 “a plurality of bit lines”. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of U.S. Patent No. 10,892,269.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 1 of patent No. 10,892,269 anticipates claim 2 of the instant invention.
Claim 1 of patent No. 10,892,269  anticipates claim 3 of the instant invention.
Claim 1 of patent No. 10,892,269  anticipates claim 4 of the instant invention.
Claims 1, 9, and 12 patent No. 10,892,269 anticipate claim 16 of the instant invention.

Claims 5-11 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,892,269 in view of Fukuzumi et al. (US2016/0079164).

Regarding Claim 5, claims 1-2 of patent No. 10,892,269 disclose most aspects of the invention, but are silent about a charge storage film provided between the semiconductor bodies and the electrode layers. Fukuzumi (see, e.g., Fig. 5 and Par. [0034]-[0046]), on the other hand and in the same field of endeavor, teaches implementing memory cells (e.g., MC) of a nonvolatile semiconductor memory device, wherein a charge storage film (e.g., 32) of a memory film (e.g., 30) is provided between channel bodies (e.g., 20) and electrode layers (e.g., WL).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed charge storage film in the structure according to claims 1-2 of patent No. 10,892,269, because it is known in the semiconductor memory art that memory films include charge storage films arranged between channel bodies and electrode layers, so as to implement the operational memory cells of a nonvolatile semiconductor memory device, as taught by Fukuzumi, and implementing a known charge storage film arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 6, Fukuzumi (see, e.g., Fig. 9) teaches that bit lines (e.g., BL) are provided between the electrode layers (e.g., WL) and the interconnection layer (e.g., 76).
Regarding Claim 7, claims 1-2 of patent No. 10,892,269 in view of Fukuzumi teach all aspects of the invention.
Regarding Claim 18, Fukuzumi (see, e.g., Figs. 1 and 4; and Par. [0024]) teaches that the semiconductor bodies (e.g., 20) extend in a stacking direction of a stacked body including the electrode layers (e.g., WL) stacked via an insulating layer (e.g., 40).
Regarding Claim 20, Fukuzumi (see, e.g., Figs. 1 and 3; and Par. [0033]) teaches a source line (e.g., SL) connected to other end portions of the semiconductor bodies (e.g., 40).
Regarding Claim 8, claims 1-2 of patent No. 10,892,269 disclose most aspects of the invention, but are silent about a charge storage film provided between the semiconductor bodies and the electrode layers. Also, see comments stated above in Par. 13-14 with regards to Claim 5, which are considered repeated here.
Regarding Claim 9, Fukuzumi (see, e.g., Fig. 9) teaches that the memory-side interconnection layer (e.g., 73) is provided between the bit lines (e.g., BL) and the interconnection layer (e.g., 76).
Regarding Claim 10, claims 1-2 of patent No. 10,892,269 in view of Fukuzumi teach all aspects of the invention.
Regarding Claim 11, Fukuzumi (see, e.g., Figs. 1 and 9) teaches that the electrode layers (e.g., WL) are formed in a step shape (e.g., 96) at an end of a memory cell array region (e.g., 81) where the memory cells are disposed, and the memory-side interconnection layer includes word interconnection layers (e.g., 62) connected to the electrode layers formed in the step shape.
Regarding Claim 19, Fukuzumi (see, e.g., Figs. 1 and 4; and Par. [0024]) teaches that the semiconductor bodies (e.g., 20) extend in a stacking direction of a stacked body including the electrode layers (e.g., WL) stacked via an insulating layer (e.g., 40).
Regarding Claim 21, Fukuzumi (see, e.g., Figs. 1 and 3; and Par. [0033]) teaches a source line (e.g., SL) connected to other end portions of the semiconductor bodies (e.g., 40).

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,892,269 in view of Fukuzumi et al. (US2016/0079164).

Regarding Claim 14, claims 1-3 of patent No. 10,892,269 disclose most aspects of the invention, but are silent about a charge storage film provided between the semiconductor bodies and the electrode layers. Fukuzumi (see, e.g., Fig. 5 and Par. [0034]-[0046]), on the other hand and in the same field of endeavor, teaches implementing memory cells (e.g., MC) of a nonvolatile semiconductor memory device, wherein a charge storage film (e.g., 32) of a memory film (e.g., 30) is provided between channel bodies (e.g., 20) and electrode layers (e.g., WL).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed charge storage film in the structure according to claims 1-3 of patent No. 10,892,269, because it is known in the semiconductor memory art that memory films include charge storage films arranged between channel bodies and electrode layers, so as to implement the operational memory cells of a nonvolatile semiconductor memory device, as suggested by Fukuzumi, and implementing a known charge storage film arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 15, claims 1-3 of patent No. 10,892,269 disclose most aspects of the invention, but are silent about a charge storage film provided between the semiconductor bodies and the electrode layers. Also, see comments stated above in Par. 26-27 with regards to Claim 14, which are considered repeated here.

Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,892,269 in view of Fukuzumi et al. (US2016/0079164).

Regarding Claim 12, claims 1 and 13 of patent No. 10,892,269 discloses most aspects of the invention, but are silent about the control circuit including MOSFETs formed on the substrate. Fukuzumi (see, e.g., Fig. 9 and Par. [0066]), on the other hand and in the same field of endeavor, teaches a control circuit formed on the substrate (e.g., 5) and including MOSFETs (e.g., 77). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed control circuit in the structure according to claim 1 of patent No. 10,892,269, because it is known in the semiconductor memory art that MOSFET transistors are suitable for forming a control circuit, as suggested by Fukuzumi, and implementing a known circuit for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 13, claims 1 and 13 of patent No. 10,892,269 discloses most aspects of the invention, but are silent about the solid state drive controller including MOSFETs formed on the substrate. Also, see comments stated above in Par. 30-31 with regards to Claim 12, which are considered repeated here, as applied to a solid state drive controller.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of U.S. Patent No. 10,892,269 in view of Fukuzumi et al. (US2016/0079164).

Regarding Claim 17, claims 1, 9, and 12 of patent No. 10,892,269 discloses most aspects of the invention, but an external connection electrode extending to an upper surface of the pad. Fukuzumi (see, e.g., Fig. 9 and Par. [0113]), on the other hand and in the same field of endeavor, teaches an external connection electrode (e.g., 121) extending to an upper surface of the pad (e.g., 122), to provide an electrical connection to the circuit-side interconnection layer independently of the memory-side interconnection layer.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed external connection electrode in the structure according to claims 1, 9, and 12 of patent No. 10,892,269, because it is known in the semiconductor memory art that an external connection electrode extending to an upper surface of a pad can be implemented to provide an electrical connection to the circuit-side interconnection layer independently of the memory-side interconnection layer, as taught by Fukuzumi, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US2020/0251149).

Regarding Claim 2, Zhang (see, e.g., Figs. 20-23 and Par. [0137]-[0143]) shows all aspects of the instant invention, including a semiconductor memory device comprising:
- a substrate (e.g., support-die substrate 708)
- a control circuit (e.g., peripheral circuitry 740) provided on the substrate 
- a solid state drive controller (e.g., functional module 790 comprising, e.g., system level controller, ECC, memory module, and/or microprocessor unit) provided on the substrate
- an interconnection layer (e.g., support-die metal interconnect structures 780/pads 788) provided above the control circuit
- a three-dimensionally disposed plurality of memory cells (see, e.g., Figs. 9 and 18: three-dimensional NAND strings in memory array region 100) above the interconnection layer and electrically connected to the control circuit through the interconnection layer 
- wherein the control circuit is connected to the solid state drive controller through the interconnection layer (see, e.g., Fig: 23 and Par. [0141]: to enable the read/correct/write functions of the ECC).
Regarding Claim 3, Zhang (see, e.g., Fig. 23) shows a memory-side interconnection layer (e.g., interconnection line structures 96/memory-die metal interconnect structures 980/pads 988) electrically connected to the memory cells and the interconnection layer.
Regarding Claim 4, Zhang (see, e.g., Fig. 23) shows that the control circuit (e.g., 740) is electrically connected to the memory-side interconnection layer through the interconnection layer.
Regarding Claim 5, Zhang (see, e.g., Figs. 9 and 23, and Par. [0120]) shows that the memory cells includes a plurality of semiconductor bodies (e.g., vertical semiconductor channels 60), a plurality of electrode layers facing to the semiconductor bodies (e.g., subset of the electrically conductive layers 146,246, acting as word lines WL), a charge storage film provided between the semiconductor bodies and the electrode layers (e.g., charge storage layer 54), and a plurality of bit lines (e.g., bit lines 98) connected to end portions of the semiconductor bodies.
Regarding Claim 6, Zhang (see, e.g., Fig. 23) shows that the bit lines (e.g., 98) are provided between the electrode layers and the interconnection layer.
Regarding Claim 7, Zhang (see, e.g., Par. [0138]) shows that the control circuit (e.g., 740) includes a row decoder controlling potentials of the electrode layers (e.g., word line decoder circuit), and a sense amplifier sensing and amplifying potentials of the bit lines (e.g., sense amplifier circuit).
Regarding Claim 8, see comments stated above in Par. 42 with regards to Claim 5, which are considered repeated here.
Regarding Claim 9, Zhang (see, e.g., Fig. 23) shows that the memory-side interconnection layer is provided between the bit lines and the interconnection layer.
Regarding Claim 10, see comments stated above in Par. 44 with regards to Claim 7, which are considered repeated here.
Regarding Claim 11, Zhang (see, e.g., Figs. 18 and 23) shows that:
- the electrode layers (e.g., WL subset of 146,246) are formed in a step shape at an end of a memory cell array region where the memory cells are disposed (e.g., staircase region 300)
- the memory-side interconnection layer includes word interconnection layers (e.g., interconnection line structures 96 and contact via structures 86) connected to the electrode layers formed in the step shape 
Regarding Claim 12, Zhang (see, e.g., Fig. 23 and Par. [0137]) shows that the control circuit (e.g., 740) includes MOSFETs formed on the substrate.
Regarding Claim 13, Zhang (see, e.g., Fig. 23 and Par. [0137]) shows that the solid state controller (e.g., 790) includes MOSFETs formed on the substrate.
Regarding Claim 14, Zhang (see, e.g., Figs. 9D, 18, and 23; and Par. [0124]) shows:
- a first select gate layer (e.g., conductive layer 246 acting as drain-select gate) provided between a lower most layer of the electrode layers and the bit lines 
- a second select gate layer (e.g., conductive layer 146 acting as source-select gate) provided above an upper most layer of the electrode layers.
Regarding Claim 15, Zhang (see, e.g., Figs. 9D, 18-19, and 23; and Par. [0124]) shows:
- a first select gate layer (e.g., conductive layer 246 acting as drain-select gate) provided between a lower most layer of the electrode layers and the bit line, the first select gate layer electrically connected to the memory-side interconnection layer
- a second select gate layer (e.g., conductive layer 146 acting as source-select gate) provided above an upper most layer of the electrode layers, the second select gate layer electrically connected to the memory-side interconnection layer.
Regarding Claim 16, Zhang (see, e.g., Fig. 23) shows a pad (e.g., pad 788) provided in a same layer as the interconnection layer and formed of a same material as the interconnection layer.
Regarding Claim 18, Zhang (see, e.g., Figs. 9D and 23) shows that the semiconductor bodies (e.g., 60) extend in a stacking direction of a stacked body including the electrode layers (e.g., 146/246) stacked via an insulating layer (e.g., insulting layers 132/232).
Regarding Claim 19, see comments stated above in Par. 54 with regards to Claim 18, which are considered repeated here.
Regarding Claim 20, Zhang (see, e.g., Figs. 9D and 23) shows a source line (e.g., source semiconductor layer 10) connected to other end portions of the semiconductor bodies.
Regarding Claim 21, see comments stated above in Par. 56 with regards to Claim 20, which are considered repeated here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2020/0251149) in view of Fukuzumi et al. (US2016/0079164).

Regarding Claim 17, Zhang (see, e.g., Figs. 23-25) shows an external connection electrode (e.g., through-memory-level via structure 488) electrically connected to a pad in the interconnection layer (e.g., 788). However, Zhang is silent about the external connection electrode extending to an upper surface of the pad. Fukuzumi (see, e.g., Fig. 9), on the other hand and in the same filed of endeavor, teaches an external connection electrode arrangement, wherein an electrode 121 extends through a memory array chip 100, to an upper surface of a pad 122 provided in a circuit-side interconnection layer 76 of circuit chip 200, so as to provide external connectivity.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed external connection electrode in the structure of Zhang, because it is known in the semiconductor memory art that an external connection electrode extending to an upper surface of a pad can be implemented to provide an electrical connection to the circuit-side interconnection layer, as taught by Fukuzumi, and implementing a known electrical connection arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814